DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election without traverse filed August 25, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1, 3-9, 11, 12, 17, 19, 32, 34-36, and 48, drawn to an antibody, a nucleic acid comprising a nucleotide sequence encoding an immunoglobulin heavy chain variable region or an immunoglobulin light chain variable region, an expression vector comprising said nucleic acid, and a host cell comprising said vector.
	Additionally, Applicant has elected the species of the invention in which the antibody is an antibody comprising a VH domain and a VH domain comprising the respective complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 15-20. 

2.	The amendment filed August 25, 2022 is acknowledged and has been entered.  Claims 3, 19, 34, and 35 have been canceled.  Claims 1, 17, and 32 have been amended.

3.	Claims 1, 4-9, 11, 12, 17, 32, 36, and 48-51 are pending in the application.  Claims 49-51 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25, 2022.

4.	Claims 1, 4-9, 11, 12, 17, 32, 36, and 48 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosure filed January 14, 2020 been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Specification
6.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/448,164.  The prior filed application has since issued as U.S. Patent No. 10,494,441; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Matrigel™; see, e.g., paragraph [00228] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1, 4-9, 11, 12, 17, 32, 36, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	(a)	Claims 1, 4-9, 11, 12, 17, 32, 36, and 48 are indefinite for the following reasons:
	Claims 1, 17, and 32 recite “09D03” in parentheses.  How is the recitation supposed to limit the claimed subject matter, if at all?  Is the recitation merely parenthetical or perhaps exemplary of the amino acid sequence?  Since it cannot be ascertained how the recitation is intended to limit the claimed subject matter, it is submitted that the claims fail to delineate the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph.   
	(b)	Claims 6-9, 11, and 12 are also indefinite for the following reasons:
	Claims 6 and 7, respectively, recite a nucleic acid comprising a nucleotide sequence encoding an immunoglobulin heavy chain variable region of claim 1 or a nucleic acid comprising a nucleotide sequence encoding an immunoglobulin light chain variable region of claim 1.  Claim 1 is drawn to an antibody that binds to human ErbB3, not an immunoglobulin heavy chain variable region and not an immunoglobulin light chain variable region.
	It is submitted that this issue may best be remedied by amending claims 6 and 7 to recite, respectively, a nucleic acid comprising a nucleotide sequence encoding the immunoglobulin heavy chain variable region of the antibody of claim 1 or a nucleic acid comprising a nucleotide sequence encoding the immunoglobulin light chain variable region of the antibody of claim 1. 

Conclusion
11.	No claim is allowed.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	




slr
September 12, 2022